 

 

ASSIGNMENT AND ASSUMPTION OF RIGHTS UNDER
SHOPPING CENTER PURCHASE AGREEMENT

For good and valuable consideration, the receipt and adequacy of which is hereby
acknowledged, PHILLIPS EDISON GROUP LLC, an Ohio limited liability company
(“Assignor”), hereby assigns, transfers and sets over to FAIRLAWN STATION LLC
(“Assignee”), all of Assignor’s right, title, and interest as Purchaser in and
to that certain Shopping Center Purchase Agreement dated December 13, 2012, as
same may have been or may be amended, including any addendum thereto
(“Agreement”) with AG/WP Fairlawn Owner, L.L.C., a Delaware limited liability
company (“Seller”), as Seller, with respect to the land and improvements thereon
located in Fairlawn, Summit County, Ohio, more particularly described in the
Agreement, including, but not limited to, its right, title and interest in and
to the Deposit (as defined in the Agreement). 

Dated:  January 30, 2013

PHILLIPS EDISON GROUP, LLC,

an Ohio limited liability company

 

 

By:     PHILLIPS EDISON LIMITED

PARTNERSHIP,

           a Delaware limited partnership,

           Managing Member

 

 

By:     PHILLIPS EDISON & COMPANY, INC.,

           a Maryland corporation, General Partner

 

 

 

By:     /s/ Robert F. Myers_______________________

          Robert F. Myers, Chief Operating Officer

 

 

 

The undersigned, Assignee, hereby accepts the foregoing assignment and hereby
assumes and agrees to perform all of Assignor’s obligations under the Agreement
and hereby releases, indemnifies and holds Assignor harmless from any loss,
cost, liability or expense which may be suffered by Assignor in connection with
such Agreement, except for any such loss, cost, liability or expense resulting
from the acts of Assignor in connection with the Agreement taken prior to the
date of this Assignment without the applicable authorization or consent of the
undersigned.

Dated:  January 30, 2013

FAIRLAWN STATION LLC,

A Delaware limited liability company

 

 

 

 

By:         /s/ Richard J. Smith_____________________ 

             Richard J. Smith, Vice President

 

1

 

--------------------------------------------------------------------------------

 